Citation Nr: 0718245	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed back 
disorder, to include as secondary to the service-connected 
left shoulder post operative status post recurrent 
dislocations.  

2.  Entitlement to service connection for claimed moderate 
restrictive lung disease, to include as secondary to the 
service-connected left shoulder post operative status post 
recurrent dislocations.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The currently demonstrated mechanical low back syndrome 
with age-related degenerative changes is not shown to be due 
to any event or incident of the veteran's period of active 
service or to have been caused or aggravated by his service-
connected left shoulder disability.  

2.  The currently demonstrated moderate restrictive lung 
disease is not shown to be due to any event or incident of 
the veteran's period of active service or to have been caused 
or aggravated by his service-connected left shoulder 
disability.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by mechanical low 
back pain syndrome with age-related degenerative changes is 
due to disease or injury that was incurred in or aggravated 
by service; nor is any proximately due to or the result of 
his service-connected left shoulder post operative status 
post recurrent dislocations; nor may any arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).  

2.  The veteran's disability manifested by moderate 
restrictive lung disease is not due to disease or injury that 
was incurred in or aggravated by service; nor is proximately 
due to or the result of his service-connected left shoulder 
post operative status post recurrent dislocations.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a November 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected left shoulder post operative status post 
recurrent dislocations and his claimed back disorder or 
moderate restrictive lung disease.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected left shoulder 
post operative status post recurrent dislocations, and the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).  

The Board has reviewed the veteran's service medical records 
and observes that the veteran was seen for complaints of back 
pain in July 1977.  However, the subsequent records contain 
no evidence of complaints, findings or treatment for a back 
disorder.  

Additionally, the service medical records contain no 
complaints of, or treatment for moderate restrictive lung 
disease or any other respiratory disorder.  

Subsequent to service, from October 2002 to March 2003, the 
veteran received treatment in a private medical facility for 
his respiratory disorder.  In an October 2002 record, the 
veteran was asymptomatic and denied any shortness of breath, 
cough, phlegm, wheezing or chest pain.  

The veteran also reported that he was volunteer firefighter 
and was present at the World Trade Center on September 11, 
2001.  He also reported that his father died from 
mesothelioma.  

On examination, the veteran was noted to be morbidly obese.  
His lung volumes were all moderate to severely decreased.  
Total lung capacity (TLC) was moderately decreased.  A chest 
x-ray study showed left pleural effusion which was opacifying 
the left hemidiaphragm.  

The examiner's impression was that of left pleural effusion 
with a prior history of asbestos exposure and family history 
of mesothelioma.  The veteran was scheduled for a CAT scan of 
the chest to better elucidate the x-ray findings.  

In November 2002, the veteran underwent a left video-assisted 
thoracoscopy, left thoracotomy, and biopsies of the left 
parietal pleura.  Following these procedures, the veteran was 
diagnosed with abnormal thickened parietal pleura of the left 
lung.  A subsequent November 2002 examination, confirmed the 
left pleural thickening with chronic inflammation.  

In a November 2003 VA respiratory examination, the veteran 
reported his previous diagnosis of pleural thickening of his 
left chest wall.  He further reported that a biopsy of the 
pleural showed no signs of asbestosis or tumor.  He claimed 
at the time, the doctor told him the thickening could be 
secondary to an injury to that area.  

On examination, there was a 16 cm linear scar on his left 
hemithorax.  The veteran was clear to auscultation, 
bilaterally.  There were some decreased breath sounds in the 
left base.  There were no signs of wheezing or rales.  

There were no signs of cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension.  There were no signs 
of restrictive disease.  The veteran was scheduled for a 
pulmonary function test.  

During an additional November 2003 VA spine examination, the 
veteran reported that the onset back pain when his shoulder 
was dislocated.  The veteran complained of having neck pain 
also.  When he cracked his neck, he experienced a feeling of 
relief of pressure in his neck.  

The veteran also complained of numbness up and down his left 
arm for several years with intermittent episodes of tingling 
of all the fingers of his left hand with the exception of his 
thumb.  

The veteran added that his back pain radiated up and down his 
back with tightening in the upper back.  At times, he 
described the pain as a "paralyzing pain."  He denied any 
having episodes of incapacitating pain related to his back.  
He experienced tingling of the toes of his feet, mostly after 
sitting; however, this resolved upon changing positions.  

He reported the back pain onset at the time of his shoulder 
dislocation; however, he was uncertain of the date.  He 
reported the pain was localized in the lower back and neck 
and lasted anywhere from 20-30 minutes to 1-2 days.  He 
described the pain as dull with twisting.  At the time of the 
evaluation, he rated the pain a 0 out of 10.  He experienced 
episodes of activity-related flare-ups of varying intensity.  

He was not currently receiving treatment for any neck or back 
pain.  He denied any weight loss, fever, malaise, dizziness, 
visual disturbances or bladder or bowel incontinence.  He 
experienced occasional weakness of his lower extremities.  
Further, he reported a history of some urinary frequency and 
nocturia.  

The veteran ambulated unassisted and denied the use of any 
back supports.  He denied any recollection of direct trauma 
or injury to his back other than that related to his 
dislocated shoulder and falls related to a ruptured Achilles 
tendon.  He denied any history of spine surgery.  

The veteran was employed in a plumbing supply house.  His job 
required strenuous lifting, pulling, shoving and overhead 
reaching.  He reported that he often had to move 2,000 pound 
boilers.  He denied any lost days of work.  He reported that 
he took Motrin and Excedrin on an as-needed basis for his 
back pain.  

On examination, the veteran ambulated without any assistive 
devices.  He was able to squat and stand unassisted.  He was 
able to heel to toe walk.  There was no gross atrophy, spasm 
or gross deformity of the cervical spine.  He had full range 
of motion of the cervical spine.  

There was no gross deformity, spasm, or atrophy of the 
thoracolumbar spine.  There was a well-healed, nontender 
posterior thoracic scar from a previous left lung biopsy.  He 
had some decreased range of motion in thoracolumbar spine; 
however, there was no tenderness over the thoracolumbar 
spinous processes.  

Motor strength was full.  Repetitive motion did not alter 
range of motion or yield complaints of increased pain.  There 
were no radicular symptoms noted.  The X-ray studies showed 
age-related degenerative changes in the cervical and lumbar 
spine.  

The veteran was diagnosed with mechanical low back pain 
syndrome with age-related degenerative changes.  The examiner 
opined that it was less likely than not that the claimed back 
disorder was related to the service-connected left shoulder 
disability.  

The examiner based this opinion on the fact that service 
medical records did not reveal a history of complaints or 
treatment for a back disorder.  Further the veteran had not 
sought treatment for a back disorder since service.  Finally 
the examiner noted the veteran's work related activities were 
mechanical stressors to the spine.  

A February 2004 VA pulmonary function test result showed the 
veteran suffered from moderate restrictive disease consistent 
with an obesity pattern.  

In this case, the veteran asserts that his back disorder is 
the result of his service-connected left shoulder disability.  
However, he has presented no competent evidence to support 
these lay assertions, despite being notified of the 
requirement in the November 2003 "duty to assist" letter.  

In this regard, the Board notes "pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The veteran also contends that his currently demonstrated 
moderate restrictive lung disease is the result of his 
service-connected left shoulder disability.  However, the 
Board notes the February 2004 VA pulmonary function test 
result showed the veteran suffered from moderate restrictive 
disease consistent with an obesity pattern.  

Again, the only evidence of record supporting the claim are 
his various lay statements.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for back disorder and 
moderate restrictive lung disease to include as secondary to 
his service-connected left shoulder post operative status 
post recurrent dislocations and these claims must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because as noted the preponderance of the evidence is against 
the veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for a back disorder, to include as 
secondary to the service-connected left shoulder post 
operative status post recurrent dislocations is denied.  

Service connection for moderate restrictive lung disease, to 
include as secondary to the service-connected left shoulder 
post operative status post recurrent dislocations is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


